Concurring in the result of the appeal, the following remarks are made, namely: To search a building not a private residence, the search warrant requires the oath of but one person. It is only when the search is made of a private residence that the oath of two persons is required. See Art. 691, P. C.
The evidence in the present record seems conclusive that the building searched was not used as a private residence. See Blakemore on Prohibition (3rd Ed.) p. 626, secs. 973, 974. See also Wolf v. State, 110 Tex.Crim. Rep.; Hoppe v. State, 122 Tex.Crim. Rep..
An expression touching the other matters involved in the appeal is deemed unnecessary.
                    ON MOTION FOR REHEARING.